DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March top side of 30, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 302 and 303 (or as subject to pre-AIA  35 U.S.C. 302 and 303) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4-30 and 12 in the reply filed on May 30, 2022 is acknowledged.  The traversal is on the ground(s) that Iizuka does not teach all of the special technical features that tie claim 1 and claim 2.  This is persuasive. However, as discussed below all of the cited special technical features are well known in the art as taught by Okada et al. Thus, these technical features are not special technical features as they do not make a contribution over the prior art.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 21, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically:
The heating device is interpreted as being an RF heater, or an IR heater (Paragraph 0020 reference number 4) or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “a gas inlet member” is not being considered under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it includes additional structure of “the gas inlet member having a ceiling panel facing towards the process chamber”.
Claim Rejections - 35 USC § 303
The following is a quotation of 35 U.S.C. 303 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 302, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 303 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 302(b)(2)(C) for any potential 35 U.S.C. 302(a)(2) prior art against the later invention.
Claims 2, 4, and 6 are rejected under 35 U.S.C. 303 as being unpatentable over Okada et al, JP-2010-232402.
	Regarding claim 2, Okada et al teaches a shield plate (30) with a circular outline, the shield plate (30) comprising: gas outlet openings (31); a central zone; an annular zone surrounding the central zone; a rear face (top side of 30) which faces towards a ceiling panel (20a) of a gas inlet member (20) of a chemical vapor deposition (CVD) reactor (10); and a first gas outlet surface (bottom side of 30), which faces towards a process chamber (1) of the CVD reactor (10), and into which the gas outlet openings (31) lead, wherein the first gas outlet surface (bottom side of 30) is planar, wherein the rear face (top side of 30) in the central zone defines a rear plane extending parallel to the first gas outlet surface (bottom side of 30), wherein the rear face (top side of 30) has structures (elevated central zone and/or depressed annular zone 42) configured to influence (i) a thermal coupling of the shield plate (30) to the ceiling panel (20a), and/or (ii) a heat flow through the shield plate (30), wherein the structures (42) form a depression, with respect to the rear plane, wherein the shield plate (30) has a material thickness (d) that is defined by a distance between the first gas outlet surface (bottom side surface of 30) and the rear plane.
Okada et al differs from the present invention in that Okada et al does not teach that the material thickness (d) in a first range from 3 to 12 mm, and wherein a maximum depth of the depression or a maximum height of the elevation relative to the rear plane is each in a second range between 0.46 and 0.9 mm, or is each in a third range between 0.5 and 1.2 mm.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the material thickness and the maximum depth of the depression or maximum height of the elevation by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Okada et al to include the material thickness (d) in a first range from 3 to 12 mm, and wherein a maximum depth of the depression or a maximum height of the elevation relative to the rear plane is each in a second range between 0.46 and 0.9 mm, or is each in a third range between 0.5 and 1.2 mm.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the material thickness of a shield plate is a factor in the flow rate of gases flowing through the shield plate; and that the gap and the maximum depth of the depression or the maximum height of the elevation relative to the rear plane (i.e. the space between two objects) influences the heat transfer between the two objects.  To that end, the  material thickness of a shield; and that the maximum depth of the depression or the maximum height of the elevation relative to the rear plane are result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Okada et al to include the material thickness (d) in a first range from 3 to 12 mm, and wherein a maximum depth of the depression or a maximum height of the elevation relative to the rear plane is each in a second range between 0.46 and 0.9 mm, or is each in a third range between 0.5 and 1.2 mm. To that end, claim 2 is obvious in view of Okada et al.
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claim 4, Okada et al teaches that the structures (42) form at least a first depression (Figures 3-5, 8a, and 8b), and wherein the first depression is formed by the annular zone, wherein a surface of a rear face of the annular zone is conical (Figure 8a and 8b), such that in the annular zone, the shield plate (30) has a material thickness that decreases in a form of a wedge towards an edge of the shield plate (30).
Regarding claim 6, Okada et al teaches that the elevation (central zone) is arranged in the central zone, and is spaced apart from an edge of the shield plate (30).
Claims 1, 5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al as applied to claims 2, 4, and 6 above, and further in view of Noorbakhsh et al, US Patent Application Publication 2017/0243724 A1.
Regarding claims 1 and 5, Okada et al teaches a chemical vapor deposition (CVD) reactor (10) comprising: a process chamber (1); a gas inlet member (20) having a first circular outline, the gas inlet member (20) having a ceiling panel (20a) facing towards the process chamber (1), wherein the ceiling panel (20a) has outlet openings (H3, H5) and is cooled by cooling space 22; a heating device (6); a susceptor (4) that is heated by the heating device (6); and a shield plate 30 (as discussed above).
Regarding claims 1 and 5, Okada et al differs from the present invention in that Okada et al does not teach that the shield plate (30) is spaced apart from a second gas outlet surface formed by the ceiling panel (20a) by a gap, defined by a distance between the second gas outlet surface and the rear plane, with a height of the gap (17) in a second range from 0.3 to 1 mm.
Noorbakhsh et al teaches a shield plate (104) is spaced apart from a second gas outlet surface formed by the ceiling panel (102) by a gap (146), defined by a distance between the second gas outlet surface and the rear plane.
The motivation for adding a gap between the shield plate and the second gas outlet surface formed by the ceiling panel and rearranging the outlet openings and gas outlet openings in the apparatus of Okada et al is to provide an alternate gas supply arrangement taught by Noorbakhsh et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a gap between the shield plate and the second gas outlet surface formed by the ceiling panel and rearrange the outlet openings and gas outlet openings in the apparatus of Okada et al as taught by Noorbakhsh et al.
	Okada et al and Noorbakhsh et al differ from the present invention in that they do not teach a height of the gap (146) in a second range from 0.3 to 1 mm.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the height of the gap by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Okada et al and Noorbakhsh et al to include a height of the gap (146) in a second range from 0.3 to 1 mm.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the height of the gap and the maximum depth of the depression or the maximum height of the elevation relative to the rear plane (i.e. the space between two objects) influences the heat transfer between the two objects and the flow of gases in the gap.  To that end, the height of the gap is result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Okada et al and Noorbakhsh et al to include the height of the gap (146) in a second range from 0.3 to 1 mm. To that end, claim 1 is obvious in view of Okada et al and Noorbakhsh et al.
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claim 7, Okada et al teaches that the elevation (central zone) spatially corresponds to a respective substrate (3) disposed on the susceptor (4) and in each case extends in a vertical direction above the respective substrate (3).
	Regarding claim 8, Okada et al and Noorbakhsh et al teaches that the outlet openings (116) of the ceiling panel (102) are arranged offset from the gas outlet openings (140).
Regarding claims 9 and 10, Okada et al and Noorbakhsh et al differ from the present invention in that they do not teach that a radially outermost edge of the susceptor defines a boundary line, a radially inner region of the annular zone, which is wedge-shaped in cross-section, extends radially inwards from the boundary line, and a radially outer region of the annular zone extends radially outwards from the boundary line; or that the radially inner region and the radially outer region have respective radial extents that differ from each other by a maximum of 50 percent.
It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the susceptor or the shape of the shield plate of Okada et al and Noorbakhsh et al such that a radially outermost edge of the susceptor defines a boundary line, a radially inner region of the annular zone, which is wedge-shaped in cross-section, extends radially inwards from the boundary line, and a radially outer region of the annular zone extends radially outwards from the boundary line; or that the radially inner region and the radially outer region have respective radial extents that differ from each other by a maximum of 50 percent.
Regarding claim 12, Okada et al and Noorbakhsh et al teach that the process gas exiting through the outlet openings (116) is distributed in the gap (148), and enters into the process chamber (1) through at least one gas passage channel (140) arranged in the annular zone.
Okada et al and Noorbakhsh et al differ from the present invention in that they do not teach that the gap extends beyond the annular zone, and at least one gas passage channel arranged in the annular zone.
It was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the gap and at least one gas passage channel such that they extend into the annular zone of Okada et al and Noorbakhsh et al.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al and Noorbakhsh et al as applied to claims 1, 2, and 4-10 above, and further in view of KR100715079 B1 (‘079).
Regarding claim 12, Okada et al and Noorbakhsh et al teach that the process gas exiting through the outlet openings (116) is distributed in the gap (148), and enters into the process chamber (1) through at least one gas passage channel (140) arranged in the annular zone.
Okada et al and Noorbakhsh et al differ from the present invention in that they do not teach that the gap extends beyond the annular zone, and at least one gas passage channel arranged in the annular zone.
‘079 teaches a gap 458 that extends beyond the annular zone (zone around outer diameter of the blocking plate 436), and at least one gas passage channel arranged in the annular zone. 
The motivation for extending the gap beyond the annular zone, and adding at least one gas passage channel arranged in the annular zone in the apparatus of Okada et al and Noorbakhsh et al is to provide an alternate gas supply path as taught by ‘079. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the gap and gas passage channels of Okada et al and Noorbakhsh et al with the gap and gas passage channels of ‘079.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. KR100715079 B1 could be used in place of Noorbakhsh et al in an alternate 103 rejection.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716